LISA SCOLARI
Attorney at Law 12] 2 / \9
20 Vesey Street, Suite 400
New York, New York 10007
Iscolarilaw@earthlink.net
TEL 212-227-8899 FAX 212-964-2926
December 2, 2019
Hon. Richard J. Sullivan
United States District Court
40 Foley Square
New York, N.Y. 10007
via ECF
Re: United States v. Tyrell Sumpter,
18 Cr. 373 (RJS)

Your Honor,

I write to request an adjournment of Tyrell Sumpter’s sentencing which is currently
scheduled for December 13, 2019, The Court permitted the defense to retain a mitigation expert
and more time is needed for completion of their work. I am also preparing to respond to the
Court’s order indicating that the defense should be prepared to tell the Court why an upward
variance is not warranted in Mr. Sumpter’s case.

The government, by Matthew Hellman, Esq., consents to this application. Therefore, I
request an adjournment of Mr. Sumpter’s sentence to a date in early February, 2020.

Respectfully,

Lisa Scolari

IT IS HEREBY ORDERED THAT Defendant's sentencing, currently scheduled to be held on December
13, 2019, is adjourned to Wednesday, February 5, 2020 at 10:00 a.m. The sentencing shall be
held in Courtroom 23B of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl
Street, New York, NY 10007. Defendant shall file his sentencing submission by January 22,
2020, and the government shall file its sentencing submission by January 29, 2020.

SO ORDERED.

Dated: December 2, 2019 , —
New York, New York Co © —
ts 4 \

*RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
